UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2241


GUO YONG YANG,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 16, 2017                                           Decided: May 23, 2017


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, New York, New York, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Anthony W. Norwood, Senior Litigation Counsel, Wendy
Benner-León, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Guo Yong Yang, a native and citizen of the People’s Republic of China, petitions

for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s decision denying his requests for asylum, withholding of

removal, and protection under the Convention Against Torture. We have thoroughly

reviewed the record, including the various documentary exhibits, the transcript of Yang’s

merits hearings, and his supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Yang (B.I.A. Oct. 6, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           2